DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, 17 and 18) in the reply filed on 01/12/2021 is acknowledged.
The Examiner notes that upon further consideration, the previous species restriction between species A (claims 2, 10 and 11) and Species B (claims 4, 6, 8, 12, and 14) has been withdrawn.  Therefore, claims 1-12, 17 and 18 are examined in the current Office Action, and claims 13-14 and 19-21 are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“guiding unit” in claims 1, 17, and all dependent claims thereof;
“positioning imaging device” in claim 4, and all dependent claims thereof; 
“repositioning unit” in claim 11, and all dependent claims thereof; 
“output unit” in claim 12 and all dependent claims thereof; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “the position” in line 4 should be amended to read –t a position--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the abbreviated term “CT-Image” in line 8 should be defined in its first occurrence in claim 1.  

Claim 2 is objected to because of the following informalities:  the claim limitation “the spatial position” in line 3 should be amended to read – a spatial position--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the abbreviated term “EM-tracking system” in line 7 should be defined in its first occurrence in claim 1.  

Claim 3 is objected to because of the following informalities:  the claim limitation “the spatial position” in line 6 should be amended to read – a spatial position--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim limitation “a patient’s body” in line 3 should be amended to read – the patient’s body--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim limitation “a coordinate system” in line 10 should be amended to read – the coordinate system--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the abbreviated term “CT-Image” in line 6 should be defined in its first occurrence in claim 1.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “a data processing system comprising at least one computer having at least one processor configured to execute a computer implemented medical data processing method for determining the position of a soft tissue [...] the data processing method comprises” in the preamble is indefinite because it is unclear if the claim is directed to a data processing system or a data processing method.
Regarding claim 4, the claim limitation “the position of the body part relative to the treatment device” in lines 3-4 is indefinite because it is unclear if this position of the body part that is relative to the treatment device is the same position of the body part that is recited in claim 17. 
Regarding claim 5, the claim limitation “determining the consistency of registration of the position of the soft tissue body part within a patient’s body” in lines 2-3 is indefinite because it is unclear what consistency of registration of the position of soft tissue body part is the claim referring to since claim 17 does not recite any claim limitation with regards to any registration of image data of the soft tissue body part. 
Furthermore for claim 5, the claim limitation “acquiring, at the processor and with the patient’s body taking a position being different from a treatment position relative to the treatment device, planning-CT image data comprising information about the position of the body part” is indefinite because it is unclear what is meant by the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US2002/0065461; hereinafter Cosman), in view of Jensen (US 6,666,579).

Regarding claim 1, Cosman discloses a surgical positioning system.  Cosman discloses a data processing system comprising at least one computer having at least one processor (see par. [0023], [0024]) configured to execute a computer-implemented medical data processing method (see fig. 4) for determining a position of a soft tissue body part within a patient’s body (see abstract; see par. [0086]), which is to be treated by radiotherapy with a treatment beam arrangement of at least one position of a treatment beam issued by a treatment device (see par. [0023]) the data processing method comprising: acquiring, at the processor, CT-image data comprising information about the position of the soft tissue body part within a coordinate system assigned to a CT-device (see 191 in fig. 11; par. [0038], [0106], [0107]), wherein the patient’s body is positioned in a treatment position relative to the treatment device (see fig. 1), and wherein the CT device is configured to be positioned relative to the patient body and/or relative to the treatment device (see 191 in fig. 11; par. [0038], [0106], [0107]); acquiring, at the processor, first transformation data comprising information about a first transformation between the coordinate system assigned to the CT device and a coordinate system assigned to the treatment device (see par. [0033], [0077], [0104]); and determining, by the processor and based on the CT image data and the first transformation data, position data comprising information about the position of the body part within the coordinate system assigned to the treatment device (see par. [0064], [0065], [0078]).
But, Cosman fails to explicitly state that the CT device is transportable and having an undercarriage by which the CT device can be freely moved in two dimensions, and a guiding unit configured to guide the CT device along a path between a first position of the CT device and a second position of the CT device allowing for acquiring the CT image data. 
Jensen discloses a method and apparatus for obtaining and displaying CT images.  Jensen teaches CT device is transportable (fig. 5 shows that the CT device has a base with wheels which can be used to transport the CT device) and having an undercarriage by which the CT device can be freely moved in two dimensions (col. 6, lines 52-59) and a guiding unit configured to guide the CT device along a path between a first position of the CT device and a second position of the CT device allowing for acquiring the CT image data (see col. 3, lines 32-38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the CT device is transportable and having an undercarriage by which the CT device can be freely moved in two dimensions, and a guiding unit configured to guide the CT device along a path between a first position of the CT device and a second position of the CT device allowing for acquiring the CT image data in the invention of Cosman, to be able to minimize error by eliminating patient movement and displacement by having the CT device mobile. 

Regarding claim 17, Cosman discloses a surgical positioning system.  Cosman discloses a computer-implemented medical data processing for determining a position of a soft tissue body part within a patient’s body (see abstract; see par. [0086]), which is to be treated by radiotherapy with a treatment beam arrangement of at least one position of a treatment beam issued by a treatment device (see par. [0023]) the method comprising, at least one processor of at least one computer (see par. [0023], [0024]) the steps of: acquiring, at the processor, CT-image data comprising information about the position of the soft tissue body part within a coordinate system assigned to a CT-device (see 191 in fig. 11; par. [0038], [0106], [0107]), wherein the patient’s body is positioned in a treatment position relative to the treatment device (see fig. 1), and wherein the CT device is configured to be positioned relative to the patient body and/or relative to the treatment device (see 191 in fig. 11; par. [0038], [0106], [0107]); acquiring, at the processor, first transformation data comprising information about a first transformation between the coordinate system assigned to the CT device and a coordinate system assigned to the treatment device (see par. [0033], [0077], [0104]); and determining, by the processor and based on the CT image data and the first transformation data, position data comprising information about the position of the body part within the coordinate system assigned to the treatment device (see par. [0064], [0065], [0078]).
But, Cosman fails to explicitly state that the CT device is transportable and having an undercarriage by which the CT device can be freely moved in two dimensions, and a guiding unit configured to guide the CT device along a path between a first position of the CT device and a second position of the CT device allowing for acquiring the CT image data. 
Jensen discloses a method and apparatus for obtaining and displaying CT images.  Jensen teaches CT device is transportable (fig. 5 shows that the CT device has a base with wheels which can be used to transport the CT device) and having an undercarriage by which the CT device can be freely moved in two dimensions (col. 6, lines 52-59) and a guiding unit configured to guide the CT device along a path between a first position of the CT device and a second position of the CT device allowing for acquiring the CT image data (see col. 3, lines 32-38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the CT device is transportable and having an undercarriage by which the CT device can be freely moved in two dimensions, and a guiding unit configured to guide the CT device along a path between a first position of the CT device and a second position of the CT device allowing for acquiring the CT image data in the invention of Cosman, to be able to minimize error by eliminating patient movement and displacement by having the CT device mobile. 
Regarding claim 2, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Cosman shows a position detection unit (see par. [0106]) configured to determining spatial position of the CT device with respect to the treatment device (see par. [0106]), wherein the position detection unit comprises an optical tracking system (see par. [0106]). 
	Regarding claim 3, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Jensen teaches that the second position is predefined with respect to the treatment device (see col. 3, lines 32-38).
Regarding claim 4, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Cosman shows acquiring position image data comprising information about the position of the body part relative to the treatment device (see abstract; see par. [0086]); determining based on positioning image data and the CT image data, said first transformation data (see par. [0033], [0077], [0104]); wherein a positioning imaging device assigned to the treatment deice is used to acquire the positioning image data (see par. [0023]), and wherein the positioning image data is registered with the CT image data (see par. [0064]).
	Regarding claim 8, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Cosman shows registering the positioning image data with the CT image data (see par. [0064]).

Regarding claim 10, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Cosman shows acquiring, at the processor, imaging-arrangement data including information about spatial arranged of the body part (see par. [0064]-[0069]), the treatment device (see par. [0033], [0077], [0104]), and the CT device (see par. [0087]), the spatial arrangement allowing for acquiring CT image data of the body part with the patient’s body positioned on a patient couch of the treatment device (see par. [0064]-[0069]); acquiring, at the processor, current-arrangement data including information about a current spatial arrange of the body part (see par. [0064]-[0069]), the treatment device (see par. [0064]-[0069]) and the CT device (see par. [0064]-[0069]); determining, by the processor and based on the imaging arrangement data and the current-arrangement data (see par. [0064]-[0069]), rearrangement data including information about a rearrangement of the body part (see 75 in fig. 4) to reach the spatial arrangement allowing for acquiring CT image data (see par. [0064]-[0069]).
Regarding claim 11, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Cosman shows wherein the rearrangement data is transmitted to at least one repositioning unit configured to automatically reposition the patient’s body (see par. [0046]).
Regarding claim 12, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, furthermore, Cosman shows an output unit to provide rearrangement information to medical personal regarding a necessary rearrangement of the patient’s body (see 39 in fig. 1; par. [0046]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US2002/0065461; hereinafter Cosman), in view of Jensen (US 6,666,579) as applied to claim 17 above, and further in view of SHIU et al. (WO 2006/130659; hereinafter SHIU). 
Regarding claims 5-7, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state determining consistency of registration of the position of the soft tissue body part within a patient body by acquiring, at the processor and with the patient’s taking a position being different from a treatment position relative to the treatment device, planning-CT image data comprising information about the position of the body part; acquiring at the processor, second transformation data comprising information about a second transformation between the coordinate system assigned to the planning CT image data and a coordinate system assigned to the treatment device; determining, by the processor and based on the second transformation data, said planning CT image data and said CT image data, consistency data comprising information about whether the positional registration of the soft tissue body part based on the planning CT image data is valid for the patient’s body taking the treatment position relative to the treatment device.
SHIU discloses method and system for enhanced image guided stereotactic radiotherapy.  SHIU teaches determining consistency of registration of the position of the soft tissue body part within a patient body by acquiring, at the processor and with the patient’s taking a position being different from a treatment position relative to the treatment device (see par. [0036]-[0043]), planning-CT image data comprising information about the position of the body part (see par. [0036]-[0043]); acquiring at the processor, second transformation data comprising information about a second transformation between the coordinate system assigned to the planning CT image data and a coordinate system assigned to the treatment device (see par. [0036]-[0043]); determining, by the processor and based on the second transformation data, said planning CT image data and said CT image data, consistency data comprising information about whether the positional registration of the soft tissue body part based on the planning CT image data is valid for the patient’s body taking the treatment position relative to the treatment device (see par. [0036]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized determining consistency of registration of the position of the soft tissue body part within a patient body by acquiring, at the processor and with the patient’s taking a position being different from a treatment position relative to the treatment device, planning-CT image data comprising information about the position of the body part; acquiring at the processor, second transformation data comprising information about a second transformation between the coordinate system assigned to the planning CT image data and a coordinate system assigned to the treatment device; determining, by the processor and based on the second transformation data, said planning CT image data and said CT image data, consistency data comprising information about whether the positional registration of the soft tissue body part based on the planning CT image data is valid for the patient’s body taking the treatment position relative to the treatment device in the invention of Cosman in view of Jensen, to improve the delivery of radiofrequency treatment. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US2002/0065461; hereinafter Cosman), in view of Jensen (US 6,666,579) as applied to claims 3, 8 and 17 above, and further in view of Vilsmeier (US 2013/0085314; hereinafter Vilsmeier). 
Regarding claim 9, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state an elastic image fusion. 
Vilsmeier discloses an automatic treatment planning.  Vilsmeier teaches an elastic image fusion (see par. [0029], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of an elastic image fusion in the invention of Cosman in view of Jensen, as taught by Vilsmeier, to be able to enable a seamless transition from one image data set to another image data set. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US2002/0065461; hereinafter Cosman), in view of Jensen (US 6,666,579) as applied to claims 3,  and 17 above, and further in view of Kuriyama et al. (“A  NEW  IRRADIATION  UNIT  CONSTRUCTED  OF  SELF-MOVINGGANTRY-CT  AND  LINAC”; Int. J. radiation Oncology Biol. Phys., Vol. 55, No. 2, pp. 428-435, 2003; hereinafter Koriyama). 
Regarding claim 18, Cosman in view of Jensen disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the guiding unit comprises an induction loop defining the guiding path. 
Kuriyama discloses a new radiation unit with self-moving gantry CT and LINC.  Kuriyama teaches guiding unit comprises an induction loop defining the guiding path (see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized guiding unit comprises an induction loop defining the guiding path in the invention of Cosman in view of Jensen, as taught by Kuriyama, to provide precise information of the scanning coordinate and provide reference point of the position of the driving device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793